Citation Nr: 1110125	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee strain with medial meniscus tear, status post partial meniscectomy with degenerative changes prior to April 4, 2008.  

2.  Entitlement to a rating in excess of 20 percent for postoperative degenerative joint disease of the left knee between August 1, 2008 and January 14, 2010.  

3.  Entitlement to a rating in excess of 30 percent for postoperative degenerative joint disease of the left knee as of January 14, 2010.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service in the United States Marine Corps from May to September 1982 and from September 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which continued a prior 10 percent rating for the Veteran's service-connected left knee disability.  

On April 4, 2008, the Veteran underwent surgical repair of the anterior cruciate ligament (ACL) and medial and lateral menisectomies of the left knee.  The Veteran received a temporary total rating under the provisions of 38 C.F.R. § 4.30 for postoperative convalescence from the date of his surgery to August 1, 2008.  As the Veteran has already received the highest possible rating (100 percent) for this segment of the appellate period, the present appeal cannot result in a higher rating for this period.  Thus, the Board now considers the Veteran's claim for a higher left knee rating prior to the temporary total rating, and for higher staged ratings since the completion of this convalescent period as reflected on the cover page of this appeal.  

The statement of the issues as listed above also reflects that following the April 4, 2008 surgical procedure, the Veteran's meniscus of the left knee is no longer merely torn or dislocated, but is surgically absent.  See, e.g., VA examination, January 2010.  Although this appeal essentially involves the same service-connected left knee disability throughout the appellate period, the specific nature and medical description of that disability has changed due to surgical intervention.  Thus, for the sake of clarity and precision the Board will refer to the Veteran's left knee disability subsequent to the April 2008 surgical procedure as postoperative degenerative joint disease.  See also VA examination, July 2008.  

The Veteran requested a personal hearing before the Board in August 2007.  VA Form 9.  He was scheduled for a videoconference hearing in July 2009, but his accredited service representative withdrew that request in writing as the Veteran was unable to attend the scheduled hearing.  VA Form 21-4138, Statement in support of claim, July 2009.  The Veteran's representative expressed the desire to proceed with the appeal without a request to reschedule the hearing; thus, the Board will proceed.  38 C.F.R. § 20.704 (2010). 

This appeal was subject to a prior remand by the Board in August 2009 to ensure compliance with due process requirements.  The evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to April 4, 2008, the Veteran's service-connected left knee disability was primarily manifested by aching pain with intermittent weakness, stiffness, and lack of endurance upon use, although full range of motion was demonstrated at the time of examination.  Recurrent subluxation and lateral instability of the left knee were identified.  

2.  Between August 1, 2008 and January 14, 2010, the Veteran's service-connected left knee disability was primarily manifested by constant pain with weakness and fatigability, as well as intermittent stiffness, swelling, heat or redness, and giving way; range of motion testing demonstrated left knee extension limited to no greater than 15 degrees.  

3.  As of January 14, 2010, the Veteran's service-connected left knee disability was primarily manifested by pain, weakness, episodes of locking, swelling and lateral instability; range of motion testing demonstrated left knee extension limited to 25 degrees.  


CONCLUSIONS OF LAW

1.  Prior to April 4, 2008, the criteria for a 20 percent rating for left knee strain with medial meniscus tear, status post partial meniscectomy with degenerative changes are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2010).

2.  Between August 1, 2008 and January 14, 2010, the criteria for a rating in excess of 20 percent rating for postoperative degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5261 (2010).

3.  As of January 14, 2010, the criteria for a 40 percent rating for postoperative degenerative joint disease of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); DeLuca v.  Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  

In this case, the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) in correspondence dated in April 2006 and April 2008.  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his claim seeking an increased rating for his left knee disability.  The Veteran was informed that he must demonstrate a worsening or increase in severity of the claimed condition.  He was also informed of the rating criteria by which disabilities of the knee are rated.  These notice letters also described information and evidence that VA would seek to provide, and that which the Veteran was expected to provide in support of his claim.  

Although the April 2008 notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the August 2008 and January 2011 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Accordingly, the Board finds that VA has satisfied its duty to notify the Veteran in accordance with 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159, and pertinent case law.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, and the medical examination of record are considered adequate for rating purposes as they are based on consideration of the appellant's previous lay and medical history, and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled. 




Disability Evaluations

The Veteran seeks a higher evaluation for his service-connected left knee disability.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the current level of disability is of primary concern in a claim for an increased rating; and the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, as here, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection was established for knee strain, medial meniscus tear, and status post partial meniscectomy of the left knee (claimed as a knee injury) by rating decision issued in February 1997 and initially evaluated as noncompensably (zero percent) disabling under DC 5257.  A rating decision issued in April 2005 increased the left knee rating to 10 percent effective as of October 2004.  In January 2006, the Veteran filed the present claim for a rating in excess of 10 percent.  

In addition to the post-surgical temporary total rating addressed in the introduction section above, the RO also granted increased evaluations for the service-connected left knee disability from 10 percent to 20 percent effective in August 2008, and from 20 percent to 30 percent effective in January 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status, and excluding the period for which a total (100 percent) rating has been awarded, the Board now considers a rating in excess of 10 percent prior to April 4, 2008, a rating in excess of 20 percent between April 4, 2008 and January 14, 2010, and a rating in excess of 30 percent as of January 14, 2010.

The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO at each stage of the appellate process.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The changes made herein will be discussed fully below.

Under VA regulations, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. 
§ 4.14.  To do so would overcompensate the Veteran for his loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25.  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed.  Esteban at 261.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.

For purposes of the analysis below, the Board notes that Diagnostic Code 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R.  § 4.71a, Diagnostic Code 5003.

Due to the multitude of knee symptoms present and multiple diagnostic codes pertinent at various stages during this appeal, the Board will begin by discussing the reasons for excluding certain diagnostic codes from consideration, to include DC 5003 for degenerative arthritis.  In this case, although pain and other symptoms were present, the Veteran demonstrated full range of motion of the left knee prior to his April 2008 surgery.  See, e.g., VA examination, January 2008.  In the absence of limitation of motion of the left knee joint, a separate 10 percent rating for arthritis is not warranted prior to April 2008.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  The Board also finds that the Veteran's overall left knee symptomatology as rated under DC 5257 prior to April 2008 would be duplicative and overlapping if also rated under DC 5003.  See Brady v. Brown; Esteban v. Brown; VA examinations, November 2007 & April 2006 (collectively describing symptoms of both degenerative changes and internal derangement).  Additionally, as will be discussed in full below, the most appropriate diagnostic code after April 4, 2008 is DC 5261 based upon limitation of motion.  Thus, an additional rating for arthritis is not applicable subsequent to the April 2008 surgery, as it would result in prohibited pyramiding based upon limitation of motion.  38 C.F.R. § 4.14.  Therefore, although duly considered, separate ratings under DC 5003 for degenerative arthritis are not warranted at any point during the appellate period and will not be discussed further.  

Under the rating criteria pertinent to disabilities of the knee, DC 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran retains movement in the left knee joint throughout the course of the present appeal, this code is inapplicable.  See VA examination reports, January 2010, July 2008, January 2008, & April 2006; see also Dorland's Illustrated Medical Dictionary  94 (31st ed. 2007) (defining ankylosis).

The Veteran's medical records also reflect that throughout the course of the present appeal, the Veteran has not been diagnosed with nonunion or malunion of the tibia and fibula, or genu recurvatum.  Thus, the Board also excludes from consideration DCs 5262 and 5263 which provide ratings for these disabilities.  

The remaining knee disability diagnostic codes which are relevant for discussion here are DCs 5257 through 5261 under 38 C.F.R. § 4.71a.  

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at DC 5257.  Under this code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

DC 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  

Under DC 5260, limitation of flexion (bending) of the leg at the knee joint is evaluated.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

DC 5261 rates based on limitation of extension, or limitation in straightening the leg at the knee joint.  This code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating; 15 degrees warrants a 20 percent rating; 20 degrees warrants a 30 percent rating; 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants the highest 50 percent rating.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system,  38 C.F.R. § 4.40 allows for consideration of functional loss  due to pain and weakness causing additional disability beyond  that reflected on range of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Prior to April 4, 2008

Upon VA examination in April 2006, the Veteran described experiencing daily left knee pain, aching in nature, ranging from 1-2 to 6 in severity on a scale from 1 to 10.  He complained of weakness, stiffness and swelling after prolonged standing.  The knee is reported as giving way at times, but the Veteran did not fall when this occurred.  Endurance was described as poor.  The knee did not lock, but tired easily.  The Veteran described a popping sensation when walking, but used no assistive devices for walking.  VA examination, April 2006.

The Veteran reported being able to stand more than one hour, but less than three hours.  He was limited to walking approximately one-half mile.  The knee joint was without inflammation with no evidence of abnormal weight bearing or an abnormal gait.  Full range of motion from zero degrees extension to 140 degrees of flexion was demonstrated.  There was no pain on extension, and pain with flexion began at 120 degrees.  The examiner explicitly noted no ankylosis, no instability, and no effusion.  Id.  

An MRI study of the left knee conducted in August 2007 showed tears of the anterior cruciate ligament and the posture horn of the medial meniscus, although there was no evidence of bone bruise or fracture.  A contemporaneous orthopedic consultation note documented severe left knee pain with locking, catching, and giving way.  The examining practitioner noted no deformity, discoloration, edema, effusion, atrophy, or instability.  Active range of motion of the left knee was described from 5 degrees extension to 90 degrees flexion.  VA treatment records, August 2007.

An additional VA examination was conducted in November 2007 with regard to a separate claim involving the Veteran's right knee.  However, this examination report also describes some complaint and symptomatology with respect to the left knee, and is thus pertinent here.  The Veteran described intermittent but frequent use of a brace for assistance in walking.  He reported being able to stand for 15 to 30 minutes, and being able to walk approximately one-tenth of a mile.  Giving way, instability, pain, stiffness, swelling, tenderness and repeated effusion were noted in both knees.  The examiner documented episodes of dislocation or subluxation and locking occurring several times per week.  Moderate weekly flare-ups of joint disease were also noted which required a decrease in chores and additional rest.  Left knee range of motion was not documented as the right knee was the primary subject of this exam.  VA examination report, November 2007.  

Subsequent treatment records document similar symptomatology.  A January 2008 orthopedic progress note reflects that the knee continued to get stiff with use and the Veteran experienced pain with extension of the left knee.  The examiner noted full, but painful extension with full flexion.  Lateral stability was intact.  There was guarding with manipulation of the knee.  Surgical repair of the left knee was recommended.  VA treatment record, January 2008.  

During this period of the appeal, the Veteran is shown to maintain nearly full range of motion in both flexion and extension.  VA treatment record, January 2008; VA examination, April 2006 (each documenting full range of motion).  Although some limitation of motion is described in the August 2007 treatment notation, flexion is not limited to 45 degrees or less and extension is not limited to 10 degrees or more.  Thus, the limitation of motion, when present, is not compensable under DCs 5260 and 5261 for this appellate period.  38 C.F.R. § 4.71a. 

Instead, the present 10 percent rating for this period is currently assigned under DC 5259 for symptomatic removal of semilunar cartilage, which allows no higher rating than 10 percent.  While this DC is applicable in this case, the Board finds that a higher rating is warranted under other diagnostic criteria.  In particular, the Board finds that a 20 percent rating could be warranted under either, but not both, diagnostic codes 5257 and 5258.   

DC 5258 allows a 20 percent rating if there is dislocated semilunar cartilage, also known as a torn meniscus, with frequent episodes of locking, pain, and effusion into the joint.  In this case, a November 2007 VA examination for the Veteran's right knee also described symptoms pertinent to the left knee that is subject of this appeal.  Specifically, the examiner notated the presence of repeated episodes of pain, locking and effusion for both knees.  On this basis, the Veteran would potentially qualify for a 20 percent rating under DC 5258.  The Board notes, however, that the effusion or swelling noted in November 2007 was not identified as being effusion into the knee joint as required for this diagnostic criterion.  38 C.F.R. § 4.71a, DC 5258.  Furthermore, the April 2006 VA examination and an August 2007 treatment notation state that no effusion is present at the time.  

As such, the Board finds that DC 5257 is the most applicable diagnostic criteria by which a rating for the Veteran's left knee disability is established prior to his April 2008 surgery.  This diagnostic code establishes ratings based upon recurrent subluxation or lateral instability.  Here, the Veteran is noted to have episodes of subluxation and instability several times per week.  VA examination, November 2007.  The Veteran subjectively complains of feeling that the knee is giving way throughout the relevant rating period, even at times in which he denies experiencing locking or effusion as would be necessary for rating under DC 5258.  

Thus, using DC 5257 as the basis for the Veteran's pre-surgical rating the Board must determine whether the recurrent subluxation and lateral instability of the left knee generally presents slight, moderate, or severe knee impairment.  38 C.F.R. § 4.71a, DC 5257.  Words such as "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this event, the Board finds that the Veteran's medical records, and the lay evidence they contain, reflect that before his April 2008 surgical procedure his overall knee impairment was of a moderate degree.  A severe rating is not warranted as the Veteran is shown to have comparatively little impairment in range of motion during this period, and did not express the severity of functional impairment shown to be present later.  It is also important to note that although the November 2007 examiner described the extent of instability as being "severe," this description is used in an area of the report which deals exclusively with the Veteran's right knee, which is separately compensated and not the subject of the instant appeal.  

Thus, the Board finds that prior to April 4, 2008, the Veteran warrants an increase from 10 percent to 20 percent, and no higher, for his service-connected left knee disability under DC 5257 referable to recurrent subluxation and lateral instability.  

Between August 1, 2008 & January 14, 2010

The next period the Board will consider is the portion of the appeal occurring after the conclusion of the Veteran's postoperative temporary total rating for convalescence until the effective date of the most recent increase to a 30 percent rating.  The Board finds that from August 1, 2008 to January 14, 2010, the Veteran warrants no higher than the 20 percent rating already established for this period.  

In particular, upon examination in July 2008 testing was noted to be difficult as the Veteran tensed at any attempt to passively manipulate the knee.  Nonetheless, the examiner found no objective evidence of instability at this time.  There is no other evidence indicating that subluxation of the left knee had worsened such that this Veteran's disability more nearly approximated the criteria for a higher 30 percent rating under DC 5257.  

Additionally, a rating higher than the presently assigned 20 percent is not available under DCs 5258 and 5259, thus consideration of those criteria can provide no greater benefit to the Veteran.  As such, the Board must turn its attention to the ratings available based upon limitation of motion under DCs 5260 and 5261.  

Upon postoperative examination in July 2008, the Veteran demonstrated left knee joint motion from 15 degrees extension to no less than 90 degrees flexion.  Flexion is noted to end at 90 degrees, 100 degrees, and 110 degree in separate instances within the same report.  The examiner further states that pain began at 90 degrees and ended at 100 degrees.  Passive range of motion was noted from 100 to 110 degrees.  Where any lack of clarity exists in this report, the Board resolves all reasonable doubt in favor of the Veteran and uses the lowest number reported, i.e., the most severe limitation of flexion, for analysis in this case.  Even so, where at least 90 degrees of flexion is shown, a compensable rating is not warranted under DC 5260 unless flexion is limited to 45 degrees or less.  Thus, no higher rating for this period is warranted under DC 5261.  

Under DC 5260, limitation of extension is evaluated.  Zero degrees of extension, or essentially the ability to straighten the leg entirely, is considered to be normal.  In this case, at the time of the July 2008 examination, the Veteran was not able to extend the left knee beyond 15 degrees of extension.  In other words, he lacked 15 degrees from normal extension.  VA examination, July 2008; see also 38 C.F.R. § 4.71a, Plate II (demonstrating normal range of motion of the knee joint).  Where extension of the knee joint is limited to 15 degrees, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5261.  The Board also finds that although some degree of functional loss is present, it does not cause additional disability beyond that contemplated by the demonstrated limitation of motion.  In particular, no additional limitation of motion was identified upon repetitive use.  VA examination, July 2008.  In all, a 20 percent rating, and no higher, is warranted under DC 5261 for the appellate period from August 1, 2008 to January 14, 2010.  




As of January 14, 2010

During this period, the Veteran describes persistent pain, instability, and swelling and did not regain full range of motion of the left knee after completion of his knee surgery.  It eventually became necessary for him to wear braces on both knees.  VA examination, January 2010.  The Veteran experienced instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and episodes of locking.  The examiner noted no giving way, effusions, or episodes of dislocation or subluxation.  Moderate weekly flare-ups of joint disease were described as lasting one to two days.  The Veteran exhibited an antalgic gait without evidence of abnormal weight bearing.  General joint findings included bony joint enlargement, crepitus, tenderness, instability, weakness and abnormal motion.  Id.  

Range of motion testing reflected objective evidence of pain with active motion, and the Veteran demonstrated left knee extension limited to 25 degrees and left knee flexion limited to 90 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion upon repetitive use.  The examiner also identified weakness of 4 out of 5 on extension, and evidence of atrophy or wasting of the distal hamstrings.  Id.  

As above, recurrent subluxation and lateral instability are not identified for this period of the appeal.  Additionally, the diagnostic codes pertinent to semilunar cartilage provide for no ratings in excess of that currently assigned.  As such, the Board again considers the ratings pertinent to limitation of motion as those most pertinent to the symptoms of disability demonstrated by this Veteran.   

Limitation of flexion remains the same as the prior appellate period and is demonstrated as no less than 90 degrees.  VA examination, January 2010.  Thus, a compensable rating is not warranted under DC 5260.  

However, as of January 14, 2010, the Veteran demonstrates a further decrease in the range of motion in left knee extension.  Whereas prior to this examination, the Veteran lacked no more than 15 degrees of extension, as of the January 2010 examination, the Veteran is shown to lack 25 degrees of extension.  VA regulations stipulate that extension limited to 20 degrees warrants a 30 percent rating, and extension limited to 30 degrees warrants a 40 percent rating.  There is no rating explicitly assigned to a limitation of 25 degrees.  38 C.F.R. § 4.71a, DC 5261.  

In this instance, the Board considers the increase in functional loss to be commensurate with the increase in range of motion, and resolves any reasonable doubt in favor of the Veteran.  38 C.F.R. § 4.3.  The Board finds that the symptoms demonstrated by the Veteran as of January 14, 2010 more nearly approximate the criteria for the higher 40 percent rating.  38 C.F.R. § 4.7.  

In light of the foregoing, the Board finds that a 40 percent rating, and no higher, is warranted for this Veteran's service-connected left knee disability under DC 5261 as of January 14, 2010.  This rating includes consideration of additional functional loss beyond that demonstrated on range of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.   

Lastly, in reaching the above decisions, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  The Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU rating is essentially raised by the record as the Veteran is unemployed and seeking a higher rating for service-connected disability.  

Entitlement to TDIU requires the presence of impairment from service-connected disability or disabilities so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38  C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient  severity to produce unemployability."  Hatlestad v. Brown, 5  Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The governing regulations provide that, to qualify for a grant of TDIU, if there is only one service-connected disability, it must be rated as 60 percent disabling or greater.  If there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  When disabilities result from a common etiology, they will be considered one disability for the purpose of the percentage  requirement.  Id.  In this case, service connection is currently in effect for three disabilities affecting the right and left knees.  The right knee disabilities were established as being secondary to the Veteran's left knee disability presently on appeal.  See Rating decision code sheet, January 2011.  Therefore, given their common etiology, it is appropriate to collectively consider the Veteran's disabilities as one when determining whether his service-connected disabilities meets the percentage requirement outlined above.  A combined 60 percent rating has been in place since June 5, 2007.  Id.  Thus, the Veteran has met the schedular TDIU percentage requirements since that time.  

However, the evidence of record fails to show that the Veteran is unemployable as a result of his service-connected disabilities alone.  In this regard, the Veteran has been determined to be unemployed and eligible for disability benefits from the Social Security Administration (SSA) due to the primary diagnosis of affective or mood disorders.  SSA Disability Determination, March 2008.  Osteoarthrosis and allied disorders are listed as a secondary diagnosis only.  Id.  Furthermore, although some impairment of earning capacity is inherent in and recognized by the existing ratings established for the Veteran's left knee disorder, there is no evidence that the Veteran is unable to work due to the knee disabilities alone.  Instead, the impact of multiple nonservice-connected psychiatric disorders is noted to be a significant concern with regard to the Veteran's inability to work.  See, e.g., VA social work notation, March 2008; VA psychiatric treatment records (showing diagnoses of generalized anxiety disorder, dementia, polysubstance dependence, and bipolar disorder among others).  Service connection is not in effect for any psychiatric disability at this time.  Therefore, the Board finds that the evidence of record does not support the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone.  A TDIU rating is not warranted.  



















(CONTINUED ON NEXT PAGE)

In conclusion, the Board finds that prior to April 4, 2008, the Veteran is entitled to a rating of 20 percent for his service-connected left knee disability under DC 5257; from August 1, 2008 to January 14, 2010, the existing 20 percent rating is continued under DC 5261.  As of the date of the January 14, 2010 examination showing a further decrease in the Veteran's left knee range of motion, the Board resolves all doubt in favor of the Veteran and finds that a 40 percent rating is warranted under DC 5261.  The diagnostic codes applicable to this Veteran's rating should be updated for these periods as discussed above.  


ORDER

Entitlement to 20 percent rating for medial meniscus tear, status post partial meniscectomy with degenerative changes, effective prior to April 4, 2008, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for postoperative degenerative joint disease of the left knee between August 1, 2008 and January 14, 2010 is denied.

Entitlement to a 40 percent rating for postoperative degenerative joint disease of the left knee, effective as of January 14, 2010, is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


